OPINION OF THE COURT
Per Curiam.
By opinion and order of this court dated December 24, 1990, the respondent was suspended from the practice of law for a *67period of five years, based upon his neglect of a legal matter entrusted to him and his perpetration of a fraud upon a court. On April 2, 1990, in the District Court, Fourth Judicial District of the County of Hennepin, State of Minnesota, the respondent pleaded guilty to the crime of theft of public records in violation of Minnesota Statutes § 609.52, which constitutes a felony under Minnesota law. On July 30, 1990, the imposition of sentence was stayed, the respondent was placed on probation until July 29, 1993, and he was ordered to pay restitution of $1,438.
We find that the Minnesota felony is essentially similar to New York Penal Law § 155.30, grand larceny in the fourth degree, a class E felony, which includes stealing public records.
Pursuant to Judiciary Law § 90 (4), the respondent ceased to be an attorney and counselor-at-law upon his conviction of a felony.
Accordingly, the petitioner’s motion is granted. The respondent is disbarred and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mangano, P. J., Thompson, Bracken, Brown and Balletta, JJ., concur.
Ordered that petitioner’s motion is granted; and it is further,
Ordered that pursuant to Judiciary Law §90, effective immediately, the respondent Charles J. Walker, is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall continue to comply with this court’s rules governing the conduct of disbarred, suspended and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law §90, effective immediately, the respondent Charles J. Walker is commanded to continue to desist and refrain (1) from practicing law in any form, either as principal or as agent, clerk or employee of another, (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.